            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

KENNY HERRON and MARY LOU
HERRON, as Guardians of the Person and
Estate of Cadence N evaeh McGuire, a minor;
MARY LOU HERRON, Administratrix of the
Estates of Jessica M. McGuire and Brinley M.
McGuire, a minor, and for their Wrongful
Deaths; and CHARLES JEFF GARDNER,
Administrator of the Estate of Nicholas
McGuire and for his Wrongful Death                       PLAINTIFFS

v.                      No. 3:16-cv-127-DPM

J. E. PHILLIPS & SONS, INC.; BEST TRUCK
& TRAILER, INC.; RICHARD CARL
ADAMS; and WABASH NATIONAL
CORPORATION dfb/a Wabash
National Trailer Centers, Inc.                       DEFENDANTS

                              ORDER
     Here are the Court's rulings on the issues about the Rhoades and
Wade depositions, NQ 351. The Trooper McDonald issues are belatedly
raised, tangled, and new. The Court needs more time to sort through
them.
     So Ordered.


                                     D.P. Marshall Jr.
                                     United States District Judge
                                        31   wt~ lOI 9
-2-
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 1 of 19
                                                                                                      , s
                                                               0- ( L ~
                   UNITED STATES DISTRICT COURT       D p-vv\ q~ ~ a--ij s                   0
                  EASTERN DISTRICT OF ARKANSAS
                        JONESBORO DIVISION               o"'-- rr1'"J
                                                                         ~ o/\
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -.. . -,. +<,LC-- ~
KENNY HERRON, et al.,                                                                     1 \ .,AH'\

       Plaintiffs,

vs.                                                          No. 3:16-CV-127-DPM

J.E. PHILLIPS AND SONS, INC., et al.,

       Defendants.


        SECOND JOINT REPORT ON DEPOSITION DESIGNATION DISPUTES


       COME NOW the Parties and submit this Second Joint Report on Deposition Designation

Disputes. Following the submission of the Revised Report on Deposition Designation Disputes,

it became apparent that three additional witnesses need to have their testimony presented via

deposition rather than live. Trooper Cleyton McDonald is outside of the subpoena power of the

Court and has work conflicts that will prevent him from testifying live. Additionally, Plaintiffs

have advised Defendants that two of Plaintiffs' experts, G. L. Rhoades and Jerry Wade, had

continuing health setbacks that prevent them from appearing live at trial which likewise was

evident in the scheduling of both of their depositions and both experts are out of state and reside

more than I 00 miles away from Jonesboro.

       The Parties exchanged their deposition designations, counter-designations, and objections

to one another and attempted to resolve any disputes between themselves. However, the

following disputes remain for the Court to resolve:
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 2 of 19




    1. Trooper Cleyton McDonald (Witness)-Exhibit A

              a. Plaintiffs' Unresolved   Objections    to   Defendants'    Designations/Counter-
                 Designations

       Plaintiffs ' Objections: Page 44, line 7 through page 45 , line 11 . Improper lay opinion.

Witness is not a qualified accident reconstructionist and has never been disclosed as an expert.

Plaintiffs did not designated Trooper McDonald as an expert, but instead designated "any

investigating and/or attending law-enforcement officer. .. who participated in the accident scene

care, removal, [and] investigation of the subject accident" as a rule 702 witness. The trooper was

not designated as an accident reconstruction expert, which would require scientific, technical , or

other specialized knowledge within the scope of Rule 702.

       Defendants' Response: Trooper McDonald was designated as an expert. Plaintiffs

identified "any investigating and/or attending law-enforcement officer ... who participated in

the accident scene care, removal, [and] investigation of the subject accident" in their First

Designation of: Expert Witnesses; Healthcare Providers; & Federal Rule of Evidence Rule 701

Witnesses on April 10, 2018. Defendants cross-designated Plaintiffs ' experts in their Rule

26(a)(2) Disclosure of Expert Witnesses on May 24, 2018. This is also appropriate expert

opinion testimony from an experienced investigating officer based on the physical evidence of

the accident scene. See, e.g. , Simmons v. Chi. & Nw. Transp. Co., 993 F.2d 1326, 1327-28 (8th

Cir. 1993).

       Plaintiffs' Objections: Page 45 , line 22-25 . Improper lay opinion. Witness is not a

qualified accident reconstructionist and has never been disclosed as an expert. Plaintiffs did not

designated Trooper McDonald as an expert, but instead designated "any investigating and/or

attending law-enforcement officer... who participated in the accident scene care, removal, [and]

investigation of the subject accident" as a rule 702 witness . The trooper was not designated as an



                                                2
        Case 3:16-cv-00127-DPM            Document 351 Filed 05/31/19 Page 3 of 19




accident reconstruction expert, which would require scientific, technical, or other specialized

knowledge within the scope of Rule 702.The witness is also not entitled to offer an opinion about

"contributing factors". Plaintiffs' legal authority for the inadmissibility of Trooper McDonald's

opinions regarding "contributing factors" is as follows:

        Any evidence, testimony, and/or reference regarding whether "contributing factors" were

marked and/or inserted on the Trooper's Motor Vehicle Accident ("MVA") report should be

inadmissible at trial. The Trooper's MY A report identified the contributing factors for Defendant

Richard Adams as "none" and the contributing factors for Nicholas McGuire as "careless

prohibited driving". There is no evidence that the investigating officer witnessed the accident or

that the officer is a certified accident reconstruction expert. As such, the officer is not qualified to

give expert testimony that necessarily requires accident reconstruction analysis, and the

testimony would invade the province of the jury.

       The investigating officers are not qualified to testify as experts on matters of accident

reconstruction. There is no presumption that police officers, by virtue of their occupation alone,

are qualified experts regarding accident reconstruction. Arkansas law is clear this is not the case.

There is a considerable amount of precedent from Arkansas courts finding a police officer did

not necessarily have the requisite knowledge to testify as an expert on matters involving accident

reconstruction.

       In B. & J Byers Trucking. Inc. v. Robinson, 281 Ark. 442, 665 S.W.2d 258 (1984), the

plaintiff, Robinson, was injured when his vehicle was struck from behind by a tractor-trailer

being driven by an employee of the defendant trucking company. Id. at 443 , 665 S.W.2d at 259.

The plaintiff called the state police officer who investigated the accident as a witness at trial to

testify regarding, among other things, who was at fault for the accident. Id. On cross




                                                   3
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 4 of 19




examination, the officer was asked whether he thought both parties were equally at fault. Id. The

officer also testified he had no training in reconstructing accidents, that he had never attempted

to reconstruct one, that he only spoke with the truck driver at the accident scene, and that he had

not considered other factors, including the weight of the vehicles, their speed, or the grade of the

hill on which the accident occurred .. Id. On appeal to the Supreme Court of Arkansas, the Court

asserted "attempts to reconstruct traffic accidents by means of expert testimony 'are viewed with

disfavor . .. "' Id. at 445 , 665 S.W.2d at 260. In analyzing the investigating officer's qualifications,

the Court held:

       The officer's proffered conclusion of equal fault as between the drivers was essentially
       based on his expressed belief that Robinson had a right to tum to his left and the truck
       driver had a right to try to pass a vehicle ahead of his own vehicle. There was no real
       basis for the witness to testify that the drivers were equally at fault, even assuming the
       admissibility of such an opinion

Id. at 444,665 S.W. 2d at 260 (emphasis added).

       Similarly, in Garrett v. Estate of Miller, No CA02-245 , 2003 WL 292634 (Ark. Ct. App:

Feb. 12, 2003), the plaintiff brought a wrongful death suit against the estate of the other driver

stemming from a head on collision between the two vehicles which killed both drivers. Before

trial, the defendant filed multiple motions in limine to prohibit opinion testimony from the

investigating officers on the scene, as well as the plaintiffs brother-in-law, a state trooper who

investigated the scene of the accident the day after it occurred. Id. at * 1 The trial court granted

the motions in limine pertaining to the two investigating officers, holding they "would not be

permitted to offer expert testimony as to any aspect of the accident, including but not limited to

the point of impact of the vehicles and the significance of gouge marks in the roadway" Id. at *2.

The court also granted the motion in limine to prohibit the plaintiffs brother-in-law from

testifying as an expert witness, reasoning "[h]e did not investigate the accident in his official

capacity as a state trooper and he has no expertise in accident reconstruction." Id. (emphasis


                                                   4
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 5 of 19




added) On appeal, the Court held this ruling was not an abuse of discretion on the trial court's

part and affirmed the decision. Id. at* . 3. See also Ball v. Cameron, 282 Ark. 357, 668 S.W.2d

942 (1984) (holding that state trooper who investigated the scene was not qualified to give expert

testimony regarding the speed of one of the vehicles).

        These cases demonstrate that any presumption that police officers are experts in accident

reconstruction by virtue of their profession alone is mistaken. There must still be a showing of

some specialized knowledge, training, or education in the field of accident reconstruction before

a police officer may testify as an expert in that field. Plaintiff has failed to satisfy this

requirement in this case. There is no evidence the investigating officers are certified accident

reconstruction experts, or that they witnessed the accident at issue. The "findings" in the MV A

report amount to a reconstruction of the accident scene, and there is no evidence the investigating

officer who authored the report possessed the requisite abilities and training to assert these

opinions. As such, any opinions in the MV A report are irrelevant, prejudicial, and inadmissible.

Accordingly, any evidence, testimony, and/or reference to the findings in the MV A report should

be inadmissible at trial

Testimony regarding "contributing factors" is inadmissible.

       Even assuming the investigating officer is qualified to give expert testimony regarding

accident reconstruction, which he is not, any evidence, testimony and/or reference at trial

pertaining to the "contributing factors" listed in the MVA report is still inadmissible.

       In Higgs v. Hodges , 16 Ark. App. 146,697 S.W.2d 943 (1985), a woman was involved in

an accident after merging onto Interstate 40 and losing control of her vehicle on an icy overpass

The defendant was traveling behind the woman at the time, and ran into her vehicle after she

lost control upon entering the interstate. The woman died from injuries sustained in the accident,




                                                  5
        Case 3:16-cv-00127-DPM           Document 351 Filed 05/31/19 Page 6 of 19




and her estate brought suit against the defendant. Id. at 147, 697 S.W.2d at 943. After a jury

returned a verdict in fayor of the defendant, the plaintiff appealed, arguing the trial court erred in

admitting expert testimony from the investigating state trooper who opined that the defendant

was not driving too fast under the conditions, and that the decedent was driving too fast when

entering the interstate. Id. at 147, 697 S.W.2d at 943-44.

        The Court of Appeals agreed with the plaintiff, holding "the state trooper should not have

been permitted to testify concerning his opinion on the speed issue absent some indication that

his opinion was based on information that went beyond the experience and understanding of the

average juror" Id. at 148, 697 S.W.2d at 944. In making this ruling, the Court noted that the

issue before the jury was whether the defendant was driving negligently when he collided with

the decedent's car. Id.

       In Higgs, the Court observed that Ark. R. Evid. 403 precluded the expert testimony as

overly prejudicial.

       Even though the credibility of the trooper's testimony was discredited by the appellant's
       expert witness, the fact that a state trooper said appellee wasn't driving too fast and the
       decedent was driving too fast tends to have too much weight with a jury. A state trooper's
       testimony concerning speed of a car involved in an accident is given a high degree of
       credibility by the average person. The probative value of the opinion testimony in this
       case is outweighed by the danger of unfair prejudice

Higgs at 149,697 S.W .2d at 945.

       Federal courts have reached similar conclusions applying the Federal Rules of Evidence.

In Zimmer v. Miller Trucking Co. , 743 F 2d 601 (8th Cir. 1984), two trucks were involved in a

fatal accident on Interstate 80. The decedent, Crestwell, pulled his truck over on the right

shoulder of the interstate after being overcome by sudden sleepiness. Subsequently, the other

truck involved in the accident approached the same portion of the interstate, swerved

approximately three feet off the highway and onto the right shoulder, colliding with the left of



                                                 6
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 7 of 19




Crestwell's parked truck, and ejected him from the windshield. Both drivers died from injuries

sustained in the accident. Id. at 602-03

        Ciel Baudler, the investigating police officer, arrived shortly after the accident occurred.

After completing his investigation, he completed a Report of Motor Vehicle Accident, in which

he wrote under a section labeled "Driver/Vehicle Related Contributing Circumstances" that

Crestwell contributed to the accident by "illegal or improper parking." Id. at 603. The primary

issue at trial was whether Crestwell was negligent, and if so, whether his negligence was the

proximate cause of the other driver's injuries. Id.     Before trial, the District Court granted a

motion in limine excluding Officer Baudler's opinion about the cause of the collision. Id. In

making its ruling, the District Court explained :

       Under Rules 701 and 702 the opinion of the expert must be helpful to the trier of the fact
       In the Court's opinion, the matter to which the expert's testimony would be directed in
       this case is not only a mixed question of fact and law, but involves an issue that the
       jurors, as laymen, are as capable of answering as the patrolman.

       As in the Court's opinion the patrolman possesses no particular expertise in this area and
       as a jury is likely to give additional weight to the patrolman's opinion, the challenged
       portion of the report and opinion of the patrolman on that issue would be more prejudicial
       than relevant and should also be excluded under Federal Rule of Evidence 403

Id. at 603-04.

       These cases are directly applicable to the case at bar. The claims against Nicholas

McGuire are for negligence. There are several theories of recovery against Defendant Adams,

and the Troopers opinions as to "contributing factors" should not be admitted into evidence. The

jury is perfectly capable of utilizing their own perception and experience to make this

determination based on the evidence available. Any evidence, testimony, and/or reference to the

"contributing factors" listed in the MV A report from the investigating officers would only

serve to prejudice Plaintiffs at trial. This is especially true given that there is no proof the

investigating officers witnessed the accident, or that they are accident reconstruction


                                                    7
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 8 of 19




experts. As indicated above, it is highly likely that any testimony from the investigating

officers would be given significant weight by the jury, which is unwarranted Thus, any

probative value of this testimony would be substantially outweighed by the danger of unfair

prejudice It should be precluded under Fed. R. Evid. 702.

       Defendants' Response : Please see Defendants' response to the pnor objection. An

officer's opinion regarding the cause of an accident is a proper expert opinion in the 8th Circuit.

See, e.g., Simmons, 993 F.2d 1326, 1327-28 (8th Cir. 1993). The Arkansas state court cases cited

by Plaintiffs are inapposite to the case at bar because Trooper McDonald, unlike the officers in

the cases cited by Plaintiffs, is an experienced officer. (See Trooper McDonald ' s Deposition, p.

8, I. 24 to p. 10, I. 22.) Plaintiffs lack any proof that would support the exclusion of Trooper

McDonald based on the grounds discussed by Arkansas state court cases cited by Plaintiffs.

       Further, Trooper McDonald provided the appropriate bases for his opinions, and his

opinions will be helpful to a jury based on his experience, knowledge, and investigation of the

accident scene directly after the accident occurred.

       Plaintiffs' Objection: Page 46, line 15 through page 47, line 25. Improper lay opinion.

Witness is not a qualified accident reconstructionist and has never been disclosed as an expert.

The witness is also not entitled to offer an opinion about "contributing factors" for the same

reasons as indicated in the prior objection.

       Defendants' Response: Please see Defendants' responses to the prior two objections.

           b. Defendants' Unresolved           Objections   to   Plaintiffs'   Designations/Counter-
              Designations

       Defendants ' Objection: Page 53, line 17 through page 54, line 11: the written statement

within the police report is inadmissible hearsay within hearsay, even though the police report




                                                  8
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 9 of 19




itself fits within a hearsay exception. See, e.g., United States v. Taylor, 462 F .3d 1023, 1026 (8th

Cir. 2006).

        Plaintiffs ' Response: Portions of the report are admissible under FRE 803(8)(A)(iii). Ms.

Cohea's statement is admissible as under FRE 803(1) and 803(2). United States v. Taylor, as

cited by Defendants, is a criminal case, whereas the case at bar is a civil case, which is

specifically part of the FRE 803(8)(iii) exception. See, e.g. , Simmons v. Chi. & Nw. Transp. Co. ,

993 F.2d 1326, 1327-28 (8th Cir. 1993); Hill v. GEICO Ins., No. 2:11-CV-02182 at 2 (W.D.

Ark., Sept. 26, 2012)

       Defendants' Objection: Page 54, line 20 through page 55, line 5: the written statement

within the police report is inadmissible hearsay within hearsay, even though the police report

itself fits within a hearsay exception. See, e.g. , Taylor, 462 F .3d at 1026.

       Plaintiffs' Response: Portions of the report are admissible under FRE 803(8)(A)(iii). Ms.

House's statement is admissible as under FRE 803(1) and 803(2). United States v. Taylor, as

cited by Defendants, is a criminal case, whereas the case at bar is a civil case, which is

specifically part of the FRE 803(8)(iii) exception. See, e.g., Simmons v. Chi. & Nw. Transp. Co.,

993 F.2d 1326, 1327-28 (8th Cir. 1993); Hill v. GEICO Ins., No. 2:1 l-CV-02182 at 2 (W.D.

Ark., Sept. 26, 2012)

       Defendants' Objection: Page 55, line 9 through page 56, line 9: Defendants reserve

objection to the extent any of the pictures of the decedents exceed the Court' s three-picture limit

of post-accident photographs of the decedents and reserve objection to the extent any of the post-

accident photographs are those that either are not agreed to by the parties or chosen by the Court.

(See Transcript of Motions Hearing, Apr. 15, 2019, Doc. No. 329, at 76-78.)




                                                   9
       Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 10 of 19




       Plaintiffs' Response: Plaintiffs will comply with the Court's ruling as to photographs of

the deceased Plaintiffs.

    2. Gilbert L. Rhoades (Plaintiffs' Expert) - Exhibits B, C, and D

           a. Plaintiffs' Unresolved Objections to Defendants' Counter-Designations

               Volume I - Exhibit B

       Plaintiffs' Objections: Page 47, line 1 through Page 48, line 1; Page 48, line 5 (from "I

haven't") through line 11 , lines 13-18, and 20-22; Page 49, lines 12-22; Page 50, line 20 through

page 51 , line 7:, speculation, referring to third-party source, hearsay, lack of foundation , lack of

knowledge, guessing, confuses the issues, misleads the jury, F.R.E. 403 , Witness admits he has

no opinions on the issue of distracted driving (Page 50, line 20 to Page 51 , line 7).

       Defendants' Response: Plaintiffs are soliciting human factors opinions from Rhoades

(see Plaintiffs' designation in Volume II, pp. 76 and 77), and he testified that he is an expert in

distracted driving, so this testimony is relevant to those opinions.

       Plaintiffs Objections: Page 158, lines 11-17: Irrelevant, prejudicial nature outweighed

by probative value, F .R.E. 403.        svs~ .

       Defendants' Response:       This is relevant to the additional work the expert needs to

perform to offer an admissible opinion.

       Plaintiffs Objections: Page 164, lines 6-23: Irrelevant, no probative value, confuses the

issues and misleads the jury, F.R.E. 403.

       Defendants' Response: Plaintiffs designated Page 162, Line 24 - Page 163, Line 23 , and

Defendants objected. If their designation is allowed, this conditional designation is related to the

testimony offered by Plaintiffs and addresses the work needed by Rhoades to render an opinion

that is based on a reasonable probability.




                                                  IO
                       Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 11 of 19




                       Plaintiffs' Objections:    Page 167, lines 4-18: Objection to the form, irrelevant, no

               probative value, confuses the issues and misleads the jury, F.R.E. 403.

                       Defendants' Response: Plaintiffs designated Pa e 165, Line 24 - Page 167, Line 3, nd
    "2

vv1·f    t ~     efendants objected. If their designation is allowed, this conditional designation is related to the

               testimony offered by Plaintiffs and addresses the work needed by Rhoades to render an opinion

               that is based on a reasonable probability.

                       Plaintiffs' Objections: Page 204, line 11 ("at 65" only): speculative, lack of foundation,

               lack of knowledge, witness did not perform an accident reconstruction study as to speed

               calculation (p. 51, lines 11-18)        •    l?vU\/lv1a..d ·
                       Defendants' Response: Relevant - The expert gave his opinion as to the speed of the

               vehicle at impact.

                       Volume II - Exhibit C

                       Plaintiffs Objection: Page 11, line 24 through page 12, line 10: speculative, witness

               previously testified he doesn't know how the photographs were taken (Vol. 1, p. 13, lines 1-11).

               Witness also admits that he does not have any knowledge of where the pictures were taken in

               relation to any specific signs (Vol. II, p. 11, lines 10-12).

                      Defendants' Response: Plaintiffs are soliciting human factors opinions from Rhoades

               (see Plaintiffs' designation at pp. 76 and 77), so this testimony is relevant to those opinions.

                      Plaintiffs Objection: Page 73, line 25 through page 74, line 13: speculative, lack of

               foundation, lack of knowledge, witness did not perform an accident reconstruction study as to

               speed calculation (Vol. I, p. 51, lines 11-18).

                      Defendants' Response: Rhoades is an accident reconstruction expert, so this is relevant

               to his opinions and the jury can weigh the credibility.




                                                                  11
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 12 of 19




        Plaintiff's Objection:    Page 78, line 23 through page 79, line 4: speculative, lack of

foundation, lack of knowledge, witness did not perform an accident reconstruction study as to

speed calculation (Vol. I, p. 51 , lines 11-18), confuses the issues and misleads the jury, F.R.E.

403.                           5-vs~d.
        Defendants' Response: Rhoades is an accident reconstruction expert, so this is relevant

to his opinions

        Plaintiffs ' Objection: Page 123, line 19 through page 124, line 3: Irrelevant, speculative,

confuses the issues and misleads the jury, F .R.E. 403 , subsequent remedial measure F .R.E. 407. 0 \1€-M ~          ,

        Defendants' Response: If Rhoades is allowed to give opinions as to the design of the

RIG, this is relevant and necessary for cross-examination.

        Plaintiff's Objection: Page 211 , line 19 through page 213 , line 18: Irrelevant, lack of

foundation, lack of knowledge, confuses the issues and misleads the jury, F .R.E. 403. 6 \I UV\ vJi_     d
                                                                                                         ON

                                                                                       p.~ I I , ~ l'l.-: (' · l.l.:J.
       Defendants' Response: Rhoades is an accident reconstruction expert an            expert in      /,..,e.. 7 .
                                                                                                     ~j~d         ON

human factors, so this is relevant to his opinions                                                     hadwucCG -1-lv-
                                                                                                        r e.st- ·
        Plaintiffs' Objection: Page 214, lines 1-13 and 16-17: speculative, confuses the issues

and misleads the jury, F.R.E. 403, Witness admits he has no opinions on the issue of distracted

driving (Vol. I, p. 50, line 20 to Page 51 , line 7).    ov€/v\ v...U-d.
        Defendants' Response: Rhoades is an accident reconstruction expert and an expert in

human factors, so this is relevant to his opinions. Also, the testimony addresses the credibility of

his opinions.

        Volume III - Exhibit D

        Plaintiffs ' Objection: Page 94, lines 4-7: Irrelevant, confuses the issues and misleads the

jury, F.R.E. 403            ovf./V\vle.,.J .


                                                    12
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 13 of 19




        Defendants' Response: This is relevant to demonstrate the scope of Rhoades' opm1on

regarding whether trucking companies must be on-site to inspect a trailer extension company' s

work.

        Plaintiffs' Objection: Page 111 , lines 6-9: Irrelevant, confuses the issues and misleads the

jury, F.R.E. 403

        Defendants' Response: This counter-desi       ation was conditional based on whether the

Court permits Rhoades to testify regarding        lding and the objection to the testimony at Page

110, line 20 through page 111, line 5, R e 111, line 15 through page 112, line 4, and page 112,



this counter-designation is relevant to demonstrate the scope of Rhoades' opinion regarding

JEP's need to have a welder on-staff to ensure the welds on the trailer were performed

appropriately.

        Plaintiffs' Objection: Page 131, lines 11-14: speculative, lack of foundation .   C) ve.   ,- rvJ..t.d .
        Defendants' Response: Rhoades is an accident reconstruction expert, so this is relevant to

his opinions.

        Plaintiffs ' Objection: Page 157, lines 6-23: speculative, lack of foundation.

        Defendants' Response: Rhoades is an accident reconstruction expert, so

his opinions

        Plaintiffs' Objection: Page 225, line 25 through Page 228, line 20: Irrelevant, prejudicial

nature outweighs any probative value, F.R.E 403.

        Defendants' Response: This is appropriate cross-examination of an expert's credibility

and bias based on the money he earned to provide opinions.

           b. Defendants' Unresolved Objections to Plaintiffs' Designations




                                                 13
       Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 14 of 19




       Volume I - Exhibit B

       Defendants' Objection: Page 34, lines 6-7 - Expert report is inadmissible hearsay.            $vs~ d .

       Plaintiffs' Response: Defense counsel introduced the expert report into evidence at the

deposition and questioned the witness about their report. The expert report contains the basis for

the expert' s opinion, as well as the documents they relied upon and their photographs. F.R.E.

703.
                                                                                                                         ,
       Defendants' Objection: Page 137, lines 2-6: no response is designated with the           question ove.rrJtJ-      if
           . ·r~1s ' R esponse: Th'1s d es1gnat1on
       Pl amt1                            .    . 1s. a 1·1st of documents m
                                                                          . M r. Rh oad es filI e.          f'lcrY  ~ 1 ..'dt
                                                                                                       c.otJ-/-ty+- ,ckd,


       Defendants' Objections: Page 155, line 25 through page 157, line 7; Page 157, line 21

through page 158, line 10; Page 161 , line 14 through page 163, line 23; Page 165, line 24

through page 166, line 13; Page 168, lines 5-13 ; Page 169, lines 4-8, 15-25; Page 170, lines 11-

20; Page 171, lines 6-19; Page 172, lines 5-9 and 13-23; Page 173, line 25 through page 174, line

5; Page 174, lines 9-21; Page 175, lines 1-8 - Not relevant; speculative and inadmissible

opinions about rubber transfer from the McGuire ' s Murano, as stated by Rhoades on Page 158

Lines 2-10, Page 163 Lines 4-15, Page 170 Lines 12-16 and Page 175 Lines 5-8; no testing to

confirm the speculative opinions; and additional work is needed to render an opinion with

reasonable probability, as he stated on Page 153- 155, 164 and 167, Lines 19-22.

       Plaintiffs ' Response: The witness is identifying and explaining the evidence he observed

in the scene photographs which support his opinions, including factual support of rubber transfer

on the road, as requested by defense counsel on page 157, line 21-24.

       Defendants' Objections: Page 160, lines 6-16 - Speculation for the reasons stated in the

previous objection; and no question is designated for the testimony




                                                    14
       Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 15 of 19




       Plaintiffs' Response: The witness is identifying and explaining the evidence he observed

in the scene photographs which support his opinions, including factual support of rubber transfer

on the road, as requested by defense counsel on page 157, line 21-24.

       Defendants' Objections: Page 176, lines 16-23; Page 177, line 10 through page 178, line

12; Page 178, lines 18-25; Page 179, lines 7-22; Page 180, lines 2-14; Page 180, line 20 through

page I 81, line 12 - Not relevant; speculative and inadmissible opinions about yaw marks from

the McGuire's Murano, as stated by Rhoades on Page 180 Lines 7-20 and Page 181, Line 13

through Page 182, Line 4.

       Plaintiffs' Response: The witness is identifying and explaining the evidence he observed

in the scene photographs which support his opinions, including factual support of rubber transfer

on the road, as requested by defense counsel on page 157, line 21-24.

       Volume III - Exhibit D

       Defendants' Objection: Page 32, lines 14-20: This testimony is unresponsive to the line

of questioning and follow-up regarding Mr. Rhoades' testimony that "you put stuff on there that

was going to break" (See 30: 14-25). It is also speculative testimony that lacks foundation.   O ve.. r r ~   6,
       Plaintiffs' Response: On page 32, lines 7 & 9, Defense counsel continues to ask Mr.

Rhoades to expand on his answer, which is what Mr. Rhoades is doing on page 32, lines 14-20.

       Defendants' Objection: Regarding kinematics: (i) Page 179, lines 5-23; (ii) Page 180, line

24 through page 181, line 4; and (iii) Page 181, line 15 through page 183, line 2: Irrelevant

because Rhoades was not disclosed as having kinematic opinions, he is not qualified to offer

opinion on kinematics and testified in Volume II of deposition (Page 73, Lines 5-14) that he had

not evaluated body kinematics in this case.          Ov-e/\~vvltJ .


                                                15
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 16 of 19




        Plaintiffs' Response: Mr. Rhoades opinions are not based on kinematics but instead are

opinions that the failure of the underride bar allowed severe intrusion into the passenger

compartment, which is consistent with head injuries.

        Defendants' Objection: Page 158, line 24 through page 159, line 1 and page 159, lines 5-

8: The questions by plaintiffs' counsel are leading and the information is irrelevant and misstates

the facts in the record.      Ove.. rr vJ..t. J.
        Plaintiffs' Response: The question is an appropriate examination of the witness. The

information is relevant to Mr. Rhoades opinions concerning the subject case and the question is

based on testimony of Adams in his deposition.

        Defendants' Objection: Page 167, lines 9-11: Inadmissible opinion that embraces the

ultimate issue of the dangerous condition of the RIG.          {] v-Vvt   vJv...d
        Plaintiffs' Response: These are not new, undisclosed expert opinions, but are

clarifications and/or elaborations of Mr. Rhoades opinions concerning the quality of the welds

and the failure of the underride guard, which are both addressed in Rhoades initial report.

        Defendants' Objection: Page 174, lines 2-8, 14-19: These opinions are new, undisclosed

expert opinions; and counsel is leading his expert witness.     0V£1v7~J,
        Plaintiffs' Response : The question is an appropriate examination of the witness. These

are not new and undisclosed expert opinions but are merely clarification and/or elaboration of

Mr. Rhoades opinions contained in his initial report. [Plaintiffs Omnibus Exhibit List, Doc. 239-

52, Rhoades Initial Report pp. 4-8]

       Defendants' Objection: Page 174, line 20 through page 175, line 7: This is an

inadmissible opinion regarding prevention of PCI without any technical support based on prior

objections. And, the question was asked and answered on pages 168-69.




                                                 16
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 17 of 19




        Plaintiffs' Response: The witness has previously testified that the purpose of the

underride is to prevent and/or mitigate PCI. (page 168, lines 12-17). In the objected designation,

the witness is discussing the PCI clearly evidences in the police scene photos.

        Defendants' Objection: Page 185, lines 11-18: Rhoades' health is irrelevant and

prejudicial.

        Plaintiffs' Response: Provides the circumstances and capacity of the witness during the

time period between the witness's original disclosures and his three days of deposition

testimony.

        Defendants' Objection: Page 186, line 8-24: The question is leading and misrepresents

testimony, and there is a lack of foundation.        OvuvivlLd .
        Plaintiffs' Response: The question is an appropriate examination of the witness. It is

similar to the questions posed by the Defense Counsel asking the expert to comment on the

findings of another expert's findings and observation. The question also reflects the testimony of

Mr. Belcher.

       Defendants' Objection: Page 186, line 25 through page 188, line l: The question is

leading, contains an improper expert opinion, is hearsay because reading from another expert' s

report, calls for legal conclusion, is cumulative evidence, and calls for a new, undisclosed expert

opinion.

       Plaintiffs' Response: The question is an appropriate examination of the witness. It is

similar to the questions posed by the Defense Counsel asking the expert to comment on the

findings of another expert's findings and observation. The question also reflects the testimony of

Mr. Belcher.




                                                17
        Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 18 of 19




        Defendants' Objection: New, undisclosed opinion and impermissible use of a treatise: (i)

Page 189, line 18 through page 190, line 7; and (ii) Page 191 , line 7 through Page 192, line 16:

These opinions are new, undisclosed opinions. The questions are leading. The questions and

testimony use inadmissible hearsay and represent the inadmissible use of a treatise.       ov-eM~d       1




        Plaintiffs' Response: The question is an appropriate examination of the witness. This is

not new and undisclosed opinions, because Mr. Rhoades addressed these issues in his initial

report and rebuttal report. [Plaintiffs Omnibus Exhibit List Doc. 239-52, Rhoades Initial report p.

23; Plaintiffs Omnibus Exhibit List Doc. 239-53, Rhoades Rebuttal Report p.3). Further, a

statement contained in a treatise is not hearsay if it is called to the attention of an expert witness

on cross-examination; relied on by the expert on direct examination; and the publication is

established as a reliable authority by the expert's admission. F.R.E 803(18).

    3. Jerry Wade (Plaintiffs' Expert) - Exhibit E

            a. Plaintiffs' Unresolved Objections to Defendants' Counter-Designations

        Plaintiffs' Objection: Page 94, line 24 through page 95, line 5. Outside the Expert's area

of expertise. Speculative, without foundation.         ove.rr~ le.d.

        Defendants' Response: This is appropriate cross-examination of the witness to determine

the breadth of his opinions and based on his testimony at page 89, lines 12-18.

            b. Defendants' Unresolved Objections to Plaintiffs' Designations

        Defendants' Objection: Page 35, line 20 through page 36, line 1: irrelevant and

prejudicial personal opinion.

        Plaintiffs' Response : Relevant to the expert's opinions and demonstrates the seriousness

of his review and opinions in the case.

       Defendants' Objection: Page 72, lines 2 ("If...") through 5 (" ... protection."): hearsay;

Page 72, lines 2 (" If... ") through 18: irrelevant, non-responsive.


                                                  18
       Case 3:16-cv-00127-DPM Document 351 Filed 05/31/19 Page 19 of 19




       Plaintiffs' Response: Relevant to show Mr. Wade's experience in the industry and shows

a standard of care in the industry.

                                              Respectfully submitted,

                                              COUNSEL FOR PLAINTIFFS

                                              Isl Bruce D. Brooke
                                              Bruce D. Brooke (TN Bar #4521)
                                              Fargarson & Brooke
                                              254 Court Ave., Suite 300
                                              Memphis, TN 38103
                                              bbrooke@fandblaw.com

                                              COUNSEL FOR J.E. PHILLIPS & SONS, INC.
                                              AND RICHARD ADAMS

                                              Isl W. Timothy Hayes, Jr.
                                              W. Timothy Hayes, Jr. (TN Bar #13821)
                                              Taylor B. Davidson (TN Bar #30127)
                                              Harris Shelton Hanover Walsh, PLLC
                                              6060 Primacy Parkway, Suite 100
                                              Memphis, TN 38119
                                              Phone: (901) 525-1455
                                              thayes@harrisshelton.com
                                              tdavidson@harrisshelton.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this the 31st day of May, 2019, I electronically filed the foregoing
with the clerk of the Court by using the CMIECF system, which will send electronic notice to
counsel of record:

   •   W. Timothy Hayes
       thayes@harrisshelton.com

   •   Taylor B. Davidson
       tdavidson@harrisshelton.com

                                              sl Bruce D. Brooke
                                              COUNSEL FOR PLAINTIFFS




                                                19
